Brown v Nocella (2017 NY Slip Op 02755)





Brown v Nocella


2017 NY Slip Op 02755


Decided on April 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2017

Sweeny, J.P., Andrias, Moskowitz, Kahn, Gesmer, JJ.


3666 303527/15

[*1]Paulus Brown, Plaintiff-Appellant, 
vDeborah Nocella, et al., Defendants-Respondents.


Burns & Harris, New York (Blake G. Goldfarb of counsel), for appellant.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered February 24, 2016, which denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff established entitlement to judgment as a matter of law in this action for personal injuries sustained when plaintiff's vehicle was struck from behind by defendants' vehicle (see e.g. Santana v Tic-Tak Limo Corp., 106 AD3d 572, 573-574 [1st Dept 2013]). In opposition, defendants failed to provide a nonnegligent explanation for the accident. Defendants' response to the motion consisted of an affirmation of their attorney, who had no personal knowledge, and who argued only that the motion
was premature, since discovery was outstanding (see McCarthy v Art Van Lines USA Inc., 144 AD3d 483 [1st Dept 2016]; Gyabaah v Rivlab Transp. Corp., 129 AD3d 447 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2017
CLERK